United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 20-3474
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                                Nathaniel L. Wilson

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                             Submitted: June 16, 2021
                               Filed: June 18, 2021
                                  [Unpublished]
                                  ____________

Before LOKEN, GRUENDER, and KELLY, Circuit Judges.
                          ____________

PER CURIAM.

      Nathaniel Wilson appeals the sentence the district court1 imposed after he
pleaded guilty to threatening a federal law enforcement officer, pursuant to a plea

      1
      The Honorable David Gregory Kays, United States District Judge for the
Western District of Missouri.
agreement containing an appeal waiver. See United States v. Hernandez, 281 F.3d
746, 749 (8th Cir. 2002) (stating that in general, an ineffective-assistance claim is not
cognizable on direct appeal and is properly raised in a 28 U.S.C. § 2255 action).
Counsel has moved for leave to withdraw, and has filed a brief under Anders v.
California, 386 U.S. 738 (1967), challenging the substantive reasonableness of
Wilson’s sentence. Wilson has filed a pro se brief in which he also challenges the
sentence, and contends that counsel did not properly defend him in the district court.

       We conclude that the appeal waiver is valid, enforceable, and applicable to
Wilson’s challenge to his sentence. See United States v. Scott, 627 F.3d 702, 704 (8th
Cir. 2010) (stating that this court reviews de novo the validity and applicability of an
appeal waiver); United States v. Andis, 333 F.3d 886, 889-92 (8th Cir. 2003) (en
banc) (stating that an appeal waiver will be enforced if the appeal falls within the
scope of the waiver, the defendant knowingly and voluntarily entered into the plea
agreement and the waiver, and enforcing the waiver would not result in a miscarriage
of justice). To the extent Wilson intended to raise a claim of ineffective assistance
of counsel, we decline to address it on direct appeal. See Hernandez, 281 F.3d at 749.

      Having independently reviewed the record pursuant to Penson v. Ohio, 488
U.S. 75 (1988), we find no nonfrivolous issues for appeal outside the scope of the
appeal waiver. Accordingly, we grant counsel leave to withdraw and dismiss this
appeal.
                      ______________________________




                                          -2-